Citation Nr: 0304597	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  98-10 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M. L. Wright


INTRODUCTION

The veteran had active service from February 1948 to March 
1953.  He died on June [redacted], 1997.  The appellant is his 
surviving spouse.

This appeal arises from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied entitlement to service 
connection for the cause of the veteran's death.  The 
surviving spouse appealed this determination.

In July 1999 and June 2000, the Board of Veterans' Appeals 
(Board) remanded this case in order to development the 
medical evidence.  The case has now returned for appellate 
consideration.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.  As the 
new procedures could not have been followed by the RO during 
the pendency of this appeal, and as these procedures are more 
favorable to the appellant than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§  5107(a), 5103A; 38 C.F.R. § 3.159(c).  

In the current case, the RO last issued a supplemental 
statement of the case (SSOC) in mid-June 2001, well after the 
effective date of the changes brought about by the VCAA.  A 
review of the claims file indicates that the RO has failed to 
notify the claimant of the provisions of the VCAA or 
affirmatively determined that VA's actions are in compliance 
of the VCAA.  Therefore, this case must be remanded in order 
to ensure VA compliance in this case with its duty to notify 
and assist the claimant.  

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should review the claims file 
and determine whether all actions 
regarding the development of this claim 
are in full compliance with the 
requirements of the VCAA.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).  Efforts to 
secure records in the possession of the 
U. S. Government, must continue until the 
RO is reasonably certain these records do 
not exist or further efforts would be 
futile.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  The RO should issue the appellant 
notification of the change in law and 
regulations regarding VA's duty to notify 
and assist, and the all appropriate 
notifications as required by the 
provisions of the VCAA.  She should be 
given an opportunity to respond.

3.  Thereafter, the RO should again 
review the appellant's claim for 
entitlement to service connection for the 
cause of the veteran's death.  If any 
benefit sought on appeal remains denied, 
the appellant should be furnished a 
supplemental statement of the case 
(SSOC).  This SSOC must specifically 
inform the appellant of the information, 
lay evidence, or medical evidence 
necessary to substantiate her claim.  See 
38 U.S.C. § 5103(a).  The appellant 
should then be given the opportunity to 
respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




